Filed 2/8/16 P. v. Rodriguez CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B264331

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. KA102151)
         v.

HERMINIO RODRIGUEZ,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of the County of Los Angeles, Jack
P. Hunt, Judge. Affirmed.
         Brad Kaiserman, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.
         Defendant and appellant Herminio Rodriguez appeals from the trial court’s order
denying his motion to reduce his first-degree burglary conviction to a misdemeanor and
petition to resentence pursuant to Penal Code section 1170.18,1 which was added by
Proposition 47. Defendant’s appointed counsel filed a brief pursuant to People v. Wende
(1979) 25 Cal. 3d 436 (Wende) requesting that this court review the entire record to
determine if there are any arguable appellate issues. We notified defendant that he could
independently brief any grounds for appeal, contentions, or arguments he wanted us to
consider. Defendant did not file a supplemental brief. We affirm the order.


                              PROCEDURAL BACKGROUND
         In November 2013, pursuant to a plea agreement, defendant pleaded no contest to
one count of first-degree burglary in violation of section 459. He also admitted he had a
prior strike conviction within the meaning of sections 667, subdivisions (b) through (j)
and 1170.12 and two prior serious felony convictions within the meaning of section 667,
subdivision (a)(1). The trial court sentenced defendant to an aggregate prison term of 18
years.
         In February 2015, defendant filed a motion to reduce his first-degree burglary
conviction to a misdemeanor and a petition for resentencing pursuant to Proposition 47
(section 1170.18, subdivisions (a) and (f)). The motion and petition asserted that
defendant had been convicted of second-degree burglary, shoplifting, in violation of
section 459.5. The trial court denied the motion and petition stating that defendant’s
conviction was for “first-degree residential burglary,” not shoplifting.




1
         All further statutory references are to the Penal Code.

                                                 2
                                      DISCUSSION
       Pursuant to People v. Wende, supra, 25 Cal. 3d 436, we examined the record
concerning defendant’s motion and petition to determine if there are any arguable issues
on appeal. Based on that independent review, we have determined there are no arguable
issues on appeal because the trial court correctly concluded that defendant’s conviction
on the first-degree burglary charge did not qualify him for the relief he sought under
section 1170.18. Defendant’s appointed counsel has fully satisfied his responsibilities
under Wende, supra, 25 Cal. 3d 436.


                                     DISPOSITION
       The order denying defendant’s motion to reduce his first-degree burglary
conviction to a misdemeanor and petition for resentencing is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                 KUMAR, J.


We concur:



              KRIEGLER, Acting P. J.



              BAKER, J.





       Judge of the Superior Court of the County of Los Angeles, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.

                                             3